                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

    TARIQ KYAM a/k/a RAYMOND PERRY,
                                                                 Civ. No. 2:14-6335
                 Plaintiff,
                                                                      OPINION
          v.

    HUDSON COUNTY JAIL, et al.,

                 Defendants.


WILLIAM J. MARTINI, U.S.D.J.:
       Plaintiff Tariq Kyam, proceeding pro se, brings this 42 U.S.C. § 1983 action against
several employees of the Hudson County Correctional Facility, Oscar Aviles, T. Castillo,
Lt. Monteleon, Lt. Yurecko, Sgt. Keisiah Ford, Sgt. H. Ford, Sgt. Maros, and Officer
Murtha (“HCCF Defendants”). Am. Compl., ECF No. 32. He alleges, among other things,
that Defendants unlawfully subjected him to a “lock up” order and subjected him to
conditions of confinement that caused pain and suffering, among other things. Defendants
moved for summary judgment under Rule 56 of the Federal Rules of Civil Procedure.
Defs.’ Mot., ECF No. 95. The Court decides the matter on the papers without need for oral
argument. Fed. R. Civ. P. 78(b); Local Civ. R. 78.1(b). For the reasons set forth below,
Defendants’ motion for summary judgment is GRANTED.
     I.        BACKGROUND
       The following facts are drawn from Defendants’ Statement of Undisputed Material
Facts (“SMF”) and supporting exhibits attached in Defendants’ Motion. See Defs.’ SMF,
ECF No. 95-1.1 Although the Court extended the deadline for filing opposition, ECF Nos.
98, 102, Plaintiff filed no responsive motion papers.

1
        When facing a summary judgment motion, this District’s Local Civil Rule 56.1(a)
compels a non-moving party to file a responsive statement of material facts. See Mala v.
Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (noting pro se litigants “must
abide by the same rules that apply to all other litigants”). Here, Plaintiff filed no responsive
Rule 56.1(a) statement. Even so, courts have “traditionally given pro se litigants greater
leeway where they have not followed the technical rules of pleading and procedure.”
Tabron v. Grace, 6 F.3d 147, 153 n.2 (3d Cir. 1993) (citations omitted). Despite filing no
“statement of undisputed material facts, a court may draw the relevant facts underlying the
claims from available sources such as the complaint, deposition testimony, the moving
litigant’s Local Civil Rule 56.1 statement of undisputed material facts and supporting
        The facts are not in dispute here. From May 29 to October 2, 2014, Plaintiff was a
pretrial detainee at the Hudson County Jail (the “Jail”) in Kearny, New Jersey, where he
was housed in the infirmary. Defs.’ SMF ¶ 3. Am. Compl. ¶¶ 10, 24. Plaintiff was
determined by classification officers to be confined to a maximum custody level due to his
criminal history and use of a cane. Defs.’ SMF, ¶ 4, Ex. A. On May 30, 2014, Plaintiff
was evaluated by Dr. Paul Ittoop of CFG Health Systems, LLC, and Dr. Ittoop determined
that during Plaintiff’s time at HCCF, he was required to sleep on a lower bunk bed. Defs.’
SMF ¶ 6, Ex. B. Throughout Plaintiff’s term at HCCF, he was assigned a lower bunk bed.
Defs.’ SMF ¶ 7, Ex. C.
       On June 2, 2014, Plaintiff was transferred to the Medical Special Needs Unit at
HCCF. Defs.’ SMF ¶ 8, Am. Compl. ¶¶ 24-25. On or around June 2, 2014, Plaintiff claims
that he became injured while climbing down from a top bunk. Pl.’s Dep. 36:8–22; 37:15–
38:5. Nobody witnessed the fall; his cellmate was asleep. Id. at 38:6–16. While getting up
from the floor, Plaintiff “was in some pain and a little shocked.” Id. at 38:20.
        Jail inmates must submit written requests for medical care. Plaintiff submitted a
medical request slip on July 6, 2014, requesting medical care to treat backside pain and
inflammation; medication for headaches, backaches, and shoulder pain; and, specific to his
fall, Plaintiff was experiencing dizziness and wanted his right hand and arm examined.
Defs.’ Cert., Ex. E (Pl.’s Jail Medical Records) at 50. He complained the fall aggravated
his previously diagnosed anal fistula and an undiagnosed injury to his right pinky finger.
Pl.’s Dep. 46:3–48:16, 92:14–19; 155:4–7.
        Plaintiff received treatment for his anal discharge related to his backside pain. Ex.
E at 51. Just over two weeks later, Plaintiff submitted a medical slip requesting treatment
for dizziness and a medical provider made notations acknowledging the treatment request.
Id. at 52–54. Two days later, medical professionals evaluated Plaintiff and checked his
blood pressure daily for a week. Id. at 27. Plaintiff had a follow-up visit on August 12,
2014. Id. at 34. Medical professionals continued monitoring Plaintiff’s blood pressure,
prescribed medication for dizziness (Antivert), and entered orders for diagnostic testing
(an EKG) and lab work, id. at 11–14, 15, 34. Plaintiff’s interdisciplinary progress notes
contained orders for a follow-up appointment. Id. at 34, 47–48. Apart from planned
treatments, Jail medical staff also responded, on August 13, 2014, to a “Code White” when
Plaintiff complained of experiencing a racing heartbeat and dizziness while showering. Id.
at 42. Plaintiff was then assigned to the cardiac chronic care clinic and prescribed HCTZ
(a diuretic) for hypertension. Id. at 35, 43; Pl.’s Dep. 69:23–71:22. He remained there
through his time at the Jail until October 2014.
   II.    LEGAL STANDARD
       A court must grant summary judgment when “there is no genuine issue of material
fact and if, viewing the facts in the light most favorable to the non-moving party, the

exhibits.” Athill v. Speziale, No. 06-4941 (SDW), 2009 WL 1874194, at *2 (D.N.J. June
30, 2009) (citations omitted).
                                             2
moving party is entitled to judgment as a matter of law.” Pearson v. Component Tech.
Corp., 247 F.3d 471, 482 n.1 (3d Cir. 2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986)); accord Fed. R. Civ. P. 56(a). There is a genuine issue of material fact when
“the evidence is such that a reasonable jury could return a verdict for the nonmoving party,”
which “might affect the out-come of the suit under governing law.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986).
        The moving party bears the initial burden of demonstrating the absence of a genuine
dispute of material fact. See Celotex Corp., 477 U.S. at 323. If the movant meets this
burden, it then shifts to the non-moving party who must produce evidence sufficient to
satisfy the elements of the claim. See United States v. Donovan, 661 F.3d 174, 185 (3d Cir.
2011). “A nonmoving party may not ‘rest upon mere allegations, general denials,
or . . . vague statements.” Trap Rock Indus., Inc. v. Local 825, Int’l Union of Operating
Eng’rs, 982 F.2d 884, 890 (3d Cir. 1992) (quoting Quiroga v. Hasbro, Inc., 934 F.2d 497,
500 (3d Cir. 1991)). When the non-moving party cannot show a genuine dispute about a
necessary element of a claim on which it bears the burden of proof at trial, then the court
must grant the moving party summary judgment. Celotex, 477 U.S. at 322–23.
   III.     DISCUSSION
        Plaintiff alleges that Defendants “arbitrarily, recklessly, carelessly and deliberately
imposed a . . . lock up classification status against Plaintiff that was punitive in effect,
solely because of Plaintiff’s undecided criminal charges” and that they “imposed punitive
living conditions and circumstances against Plaintiff based [on] calculated, fictitious, and
orchestrated excuses in complete disregard for Plaintiff’s individual facts and custodial
record, contrary to well established rights and statutory provisions and requites of inmate
discipline.” Am. Compl. ¶¶ 49, 51. Defendants argue that Plaintiff’s “lock up”
classification was not arbitrary, that Plaintiff was not placed in dangerous conditions, that
the record is devoid of evidence evincing a serious medical need and that Defendants acted
with deliberate indifference, and that Plaintiff’s due process rights were not violated.
Def.’s Mot. 7-16. Defendants also argue Plaintiff has failed to identify any policy or
custom that caused the alleged constitutional violation and that they are otherwise entitled
to qualified immunity. See id. at 5–7.
       A.     Lock Up Status and Dangerous Conditions
        As required by New Jersey law, the HCCF uses the objective classification scoring
system when determining at which custody level to hold an inmate. See N.J.A.C. 10A:31-
22.2(a); 10A:31-22.2(a)(1). HCCF classification officers utilize the Initial Custody
Assessment Form to determine the custody level at which inmates should be placed. The
Initial Custody Assessment Form generates a numerical score by evaluating severity of
current charges or convictions, serous offence history, escape history, institutional
disciplinary history, prior indictable convictions, alcohol or durg use history, and stability
factors. See Def.’s Mot. Ex. A. Plaintiff’s score was 13 and so he was assigned to level
three max custody. Id. Consequently, Defendants had no role outside of filling out the


                                              3
Initial Custody Assessment Form mandated by New Jersey law, in determining that
Defendant should be placed at maximum custody level.
      With regard to whether confinement conditions for pretrial detainees are punitive or
considered punishment, the United States Supreme Court stated:
       [I]f a particular condition or restriction of pretrial detention is reasonably
       related to a legitimate governmental objective, it does not, without more,
       amount of “punishment.” Conversely, if a restriction or condition is not
       reasonably related to a legitimate goal—if it is arbitrary or purposeless—a
       court permissibly may infer that the purpose of the governmental action is
       punishment that may not constitutionally be inflicted upon detainees qua
       detainees.
Bell v. Wolfish, 441 U.S. 520, 539 (1979). “In evaluating the conditions or restrictions of
pretrial detention . . . the proper inquiry is whether those conditions amount to punishment
of the detainee.” Id. at 535. The Third Circuit has set forth a two-part test for assessing
prison conditions: (1) whether any legitimate purposes are served by these conditions and
(2) whether these conditions are rationally related to these purposes. Union Cty. Jail
Inmates v. Di Buono, 713 F.2d 984, 992 (3d Cir. 1983). When determining whether the
conditions are rationally related to the purposes, courts must analyze, while looking at the
totality of the circumstances, whether the conditions claimed caused the inmates to endure
genuine privations and hardship over an extended time period that the adverse conditions
become excessive as compared to the purposes assigned to them. Hubbard v. Taylor, 538
F.3d 229, 233 (3d Cir. 2008) (citing Bell, 441 U.S. at 542).
       Here, Plaintiff claims “extremely tight, extremely stressful, humiliating, and
psychologically tormenting conditions of confinement . . .” due to tight cell conditions for
22 or 23 hours per day with no privacy. Am. Compl. ¶¶ 54-55. Defendants had a legitimate
purpose for placing Plaintiff in these conditions due to his classification as a maximum risk
inmate. In light of Plaintiff’s maximum classification status and possessing a cane that
could be used as a weapon, Plaintiff was placed in non-harmful conditions that did not
cause hardship. Consequently, Plaintiff’s conditions were rationally related to the
purposes.
       Plaintiff alleges that the Defendants housed Plaintiff in dangerous conditions despite
their knowledge of Plaintiff’s health condition. On May 30, 2019, Dr. Itoop specified that
Plaintiff must be placed on a lower bunk bed through his stay at HCCF Defs.’ Mot. Ex. C.
Because Plaintiff was assigned a bottom bunk bed throughout his stay at HCCF in
accordance with Dr. Itoop’s mandate, Plaintiff can make no showing of a dangerous
condition.
       B.     Inadequate Medical Care
       To sustain an inadequate medical care claim, a plaintiff must show the defendant
displayed “deliberate indifference to [his] serious medical needs.” Estelle v. Gamble, 429


                                             4
U.S. 97, 104 (1976). Deliberate indifference occurs when an official recklessly disregards
a substantial risk of serious harm. Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009).
        Inadequate medical care claims contain two requirements. First, a plaintiff must
objectively show a serious medical need. Montgomery v. Pinchak, 294 F.3d 492, 499 (3d
Cir. 2002). A serious medical need is “one that has been diagnosed by a physician as
requiring treatment or is . . . so obvious that a lay person would easily recognize the
necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834
F.2d 326, 347 (3d Cir. 1987); Atkinson v. Taylor, 316 F.3d 257, 266 (3d Cir. 2003) (finding
a serious medical need when the “denial or delay causes an inmate to suffer a life-long
handicap or permanent loss”). Second, a plaintiff must show that the defendant acted
“deliberately indifferent to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 834
(1994) (cleaned up). That is, the defendant “exposed a prisoner to a sufficiently substantial
risk of serious damage to future health.” Giles, 571 F.3d at 330 (quoting Farmer, 511 U.S.
at 839).
       “It is well-settled that claims of negligence or medical malpractice, without some
more culpable state of mind, do not constitute ‘deliberate indifference.’” Rouse v. Plantier,
182 F.3d 192, 197 (3d Cir. 1999); Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 346
(noting “mere disagreement as to the proper medical treatment” cannot support a
constitutional violation). When “a prisoner has received some amount of medical
treatment, it is difficult to establish deliberate indifference, because prison officials are
afforded considerable latitude in the diagnosis and treatment of prisoners.” Palakovic v.
Wetzel, 854 F.3d 209, 227 (3d Cir. 2017). Thus, “courts disavow any attempt to second-
guess the propriety or adequacy of a particular course of treatment,” id. at 228, “unless it
is shown to be a substantial departure from accepted professional judgment, practice or
standards,” White v. Napoleon, 897 F.2d 103, 112 (3d Cir. 1990) (citation omitted).
       Municipal liability under Section 1983 may attach to companies providing inmate
medical services. West v. Atkins, 487 U.S. 42, 54 (1988); Natale v. Camden Cty. Corr.
Facility, 318 F.3d 575, 583–84 (3d Cir. 2003). But such liability cannot be grounded under
a theory of respondeat superior. Natale, 318 F.3d at 583–84; Rode v. Dellarciprete, 845
F.2d 1195, 1207 (3d Cir. 1988); e.g., Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694
(1978). Rather, liability attaches only if a plaintiff proves a policy or custom was “the
moving force” behind the constitutional injury. See, e.g., See, e.g., Bd. of Cty. Comm’rs of
Bryan Cty. v. Brown, 520 U.S. 397, 404 (1997) (holding that the plaintiff must show a
“direct causal link between the municipal action and the deprivation of federal rights”).
       Plaintiff here cannot sustain the deliberate indifference claim. Devoid from the
record is sufficient evidence showing Plaintiff’s complained-of medical ailments were
serious or that medical officials consciously disregarded a risk of harm of which they were
aware. See Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 347 (“The detainee’s condition
must be such that a failure to treat [it] can be expected to lead to substantial and unnecessary
suffering, injury, or death.”). Even if the Court treated Plaintiff’s alleged injuries sustained
from his fall and his pre-existing conditions as serious, the uncontroverted medical records

                                               5
show that Jail medical providers provided Plaintiff responsive treatment when they were
aware of Plaintiff’s medical complaints. Defendants’ expert—a board certified internist
and hospitalist and long-time practitioner in the field of correctional medicine—reviewed
Plaintiff’s medical records and concluded that Jail medical staff met the applicable standard
of care. Defs.’ Cert., Ex. I (Defs.’ Expert Medical Report) at 7. Plaintiff offers no evidence
challenging Defendants’ expert report. Thus, given the medical care received at the Jail,
Plaintiff’s admissions that he only had intermittent pain and received treatment for his
documented pre-existing conditions, and the absence of evidence showing Defendants’
treatment fell outside acceptable professional standards, Plaintiff has failed to show any
genuine dispute of fact as to having a serious medical need and that Defendants consciously
disregarded “a substantial risk of serious harm.” Farmer, 511 U.S. at 847; see Jetter v.
Beard, 130 F. App’x 523, 526 (3d Cir. 2005) (finding no constitutional violation when “the
evidence establishe[d] that [plaintiff] received care for his medical conditions, including
evaluations by various medical personnel, prescriptions for several different medications,
and an EKG performed by medical personnel”). Further, with no denial of a constitutional
right, Plaintiff cannot make out a Section 1983 claim against CFG. See Natale, 318 F.3d at
585. Therefore, Defendants are entitled to judgment as a matter of law.
       C.     Due Process Violation
        Plaintiff claims that Defendants “arbitrarily, recklessly, carelessly, and deliberately
acquiesced in and acted in concert in violating Plaintiffs rights to due process and
protections of the statutory procedures and law.” Am. Compl. ¶ 50. Pursuant to the Prison
Litigation Reform Act of 1996, prisoners confined in any jail, prison, or other correctional
facility may not bring an action under 42 U.S.C. § 1983 until their administrative remedies
are exhausted. 42 U.S.C. § 1997e(a). “Failure to exhaust is an affirmative defense the
defendant must plead and prove; it is not a pleading requirement for the prisoner-plaintiff.”
Small v. Camden Cty., 728 F.3d 265, 268-69 (3d Cir. 2013) (citing Jones v. Bock, 549 U.S.
199, 212, 216-17 (2007). HCCF has a grievance procedure for medical services and non-
medical services. The Inmate Rule Book, provided to each inmate, states that if an inmate
has an immediate medical emergency, the inmate should report the matter to the officer on
duty. Defs.’ Mot. Ex. M. When the supervisor responds, the supervisor should determine
if the situation is an actual emergency, and if so, should bring the inmate to the Health
Service Administrator. Id. However, “[i]f it is determined that the grievance is not an
emergency, standard grievance procedures shall apply.” Id. Here, Plaintiff complained of
the medical situation and was provided medical care in a timely fashion once the medical
slip was received. For non-medical emergencies, Plaintiff used the inmate kiosk as
prescribed by the Inmate Rule Book and received answers to his grievances. Defs.’ Mot.
Ex. N. Plaintiff’s due process claims are without merit.




                                              6
   IV.   CONCLUSION
       Accordingly, Defendants’ motion for summary judgment, ECF 95, is GRANTED.
Plaintiff’s Complaint is DISMISSED WITH PREJUDICE. An appropriate order
follows.
Dated: March 9, 2020

                                               /s/ William J. Martini
                                             WILLIAM J. MARTINI, U.S.D.J.




                                       7
